Dunn, J.
The writ in this case was made, with the intention of service, on January 3,1931. The signature thereon was not that of the then clerk of the court (the Superior Court in Oxford County), but of him who had been clerk for the term which ended January 1, 1931.
The question is whether this rendered the writ void in the inception, or merely voidably defective, and amendable nunc pro time. On motion to dismiss, the trial Judge took the latter view. A motion to amend was allowed. Defendant excepted.
The statutory requirement, B. S., Chap. 91, Sec. 19, that Superior Court writs shall be signed, means by an incumbent clerk. *214The absence of such a signature is a matter of substance which the power of amendment can not reach. Pinkham v. Jennings, 123 Me., 343.

Exception sustained.